 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    DAVID JOHNSTON,                                         Case No. 2:19-cv-00073-GMN-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      VIVA CAPITAL LLC,
10

11                                        Defendant.
12

13          This matter is before the Court on Plaintiff’s Application to Proceed in Forma Pauperis
14   (ECF No. 17), filed March 13, 2019. Defendant filed its Response (ECF No. 24) on March 22,
15   2019. Given the information provided by both parties, the Court questions whether Plaintiff
16   qualifies to proceed without paying fees and costs. Accordingly, the Court will set this matter
17   for hearing.
18          IT IS HEREBY ORDERED that the parties shall appear for a hearing on Plaintiff’s
19   Application to Proceed in Forma Pauperis (ECF No. 17) on April 10, 2019 at 1:30 PM in
20   Courtroom 3A.
21          Dated this 25th day of March, 2019.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
